Citation Nr: 0212662	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  98-06 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to a higher rating for the service-connected 
migraine/tension headaches, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a higher rating for the service-connected 
diverticulosis, currently evaluated as 10 percent disabling.  

(The issues of service connection for a claimed disability 
manifested by nose bleeds and for claimed residuals of 
pneumonia will be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1980 to 
January 1996.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 RO decision that granted 
service connection and a 30 percent rating for 
migraine/tension headaches, effective in January 1996.  The 
RO also denied service connection for a claimed disability 
manifested by nose bleeds and for claimed residuals of 
pneumonia.  

In an October 1999 decision, the RO assigned an increased 
rating of 50 percent, for the service-connected 
migraine/tension headaches, effective in January 1996.  The 
RO also granted service connection and a noncompensable 
rating for diverticulosis, effective in January 1996.  The 
veteran continues his appeal for higher ratings for the 
headaches and diverticulosis.  

In May 2000, the veteran withdrew his request for a hearing 
before a Member of the Board at the RO.  

In June 2000, the Board remanded the case to the RO for 
additional development.  

In a September 2000 decision, the RO assigned an increased 
rating of 10 percent, for the service-connected 
diverticulosis, effective in September 1996.  The veteran 
continues his appeal for a higher rating.   

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

It is noted that the Board is undertaking additional 
development on the issues of service connection for a claimed 
disability manifested by nose bleeds and for claimed 
residuals of pneumonia, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  

After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing those issues.  



FINDINGS OF FACT

1.  Since January 1996, the veteran's service-connected 
migraine/tension headaches have been manifested by constant 
tension headaches and migraines occurring three to four times 
a month, productive of severe economic inadaptability.  

2.  Since January 1996, the veteran's service-connected 
diverticulosis has been manifested by intermittent episodes 
of bowel disturbance with abdominal distress; there has been 
no objective evidence of diarrhea accompanied by constant 
abdominal distress.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
50 percent for the service-connected migraine/tension 
headaches are not met.  38 U.S.C.A. §§ 1155, 5105, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.7, 4.124a including 
Diagnostic Code 8100 (2001).  

2.  The criteria for the assignment of a 10 percent rating, 
for the period from January 1996 to September 1996, for the 
service-connected diverticulosis have been met.  38 U.S.C.A. 
§§ 1155, 5105, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.7, 4.114 including Diagnostic Codes 7301, 7319, 7323, 7327 
(2001).  

3.  The criteria for the assignment of a rating in excess of 
10 percent, for the period since September 1996, for the 
service-connected diverticulosis are not met.  38 U.S.C.A. §§ 
1155, 5105, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.114 including Diagnostic Codes 7301, 7319, 7323, 7327 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from September 1980 to 
January 1996.  

A careful review of the service medical records shows that 
the veteran was treated for a headache disorder, diagnosed as 
migraine and tension-type, which had poor response to 
abortive and prophylactic therapy.  The headaches occurred 
frequently and lasted from hours to days, and it was found 
that they interfered with his ability to perform his duty.  

The service medical records also show treatment for several 
episodes of irritable bowel syndrome and gastroenteritis 
(e.g. in May 1995).  After complaining of intermittent 
diarrhea and abdominal cramps for three months, a barium 
enema was performed in June 1992, which showed a few small 
uncomplicated sigmoid diverticuli and was otherwise within 
normal limits.  

In January 1996, the veteran was discharged from service and 
placed on the temporary disability retired list (TDRL) on the 
basis of migraine/tension headaches evaluated as 50 percent 
disabling.  

The VA outpatient records show that, in January 1996, the 
veteran requested a consultation with neurology for migraine 
headaches.  In April 1996, he was seen in the neurology 
clinic for a history of headaches that were refractory to 
medications.  

On his September 1996 claim for service connection, the 
veteran indicated that migraine/tension headaches were 
refractory to multiple medications for pain relief.  He 
stated that they occurred daily and had interfered with his 
ability to perform his duty in service.  He also noted that 
he was diagnosed with diverticulosis in June 1992.  

On a December 1996 VA examination, it was noted that other 
than headaches the veteran had been fairly healthy.  It was 
noted that he had had a workup for cramping abdominal pain, 
which was found to be probably due to spastic colon, and that 
diverticulosis was found on a barium enema.  The veteran 
reported that he still had occasional cramps and diarrhea, 
lasting four to five days, but that he was presently not 
taking any medications for it.  It was noted that of all the 
medications he was treated with for his migraine, the only 
thing that seemed to work was Pamelor, which had worked for 
only about four months.  

The veteran underwent a general medical examination, which 
was found to be essentially unremarkable.  The assessments 
were those of history of headache (probably common migraine) 
and diverticulosis.  No further testing was ordered.  

On a December 1996 VA neurological examination, the veteran 
reported daily headaches, which became worse as the day 
progressed.  He stated that he was currently not taking any 
medications (he indicated that his headache had been 
refractory to multiple medications, including Imitrex).  He 
related that he had also been experiencing headaches 
accompanied by foggy vision, nausea, and occasional vomiting.  
The impression was that of history consistent with migraine 
without aura, intractable.  It was also noted that the 
veteran was having daily headaches that were consistent with 
a tension type of headache and that his problem had been 
refractory to medications.  

On a January 1997 VA Persian Gulf Registry examination, the 
veteran was diagnosed with migraine headaches.  

The VA outpatient records in April 1997 show that the veteran 
was seen in the neurology clinic for two types of headaches.  
It was noted that various medications had not helped him.  

In a May 1997 decision, the RO granted service connection and 
a 30 percent rating for migraine/tension headaches, effective 
in January 1996.  The RO also denied service connection for 
diverticulosis.  

In a May 1997 statement, the veteran expressed his 
disagreement with the RO's decision, stating that his 
headaches were so severe that they kept him in bed and that 
he was unable to secure and maintain a job due to them.  In 
regard to diverticulosis, he indicated that his service 
medical records showed treatment for several episodes and 
that he continued to have problems with loose bowels, 
cramping, pain, and occasional severe diarrhea.  He stated 
that he informed the examining physician about this but that 
a colonoscopy was not performed.  

In May 1997, the RO received the veteran's application for 
increased compensation based on unemployability (a TDIU 
claim).  On his claim, the veteran indicated that his 
service-connected migraine/tension headaches prevented him 
from securing or following any substantially gainful 
occupation.  He indicated that his last full-time work was in 
the military and that he had tried to obtain employment since 
he became too disabled to work.  He stated that he tried to 
get hired by at least 15 employers (he did not name any) over 
the past year and that they had all turned him down due to 
his migraines.  

In a letter dated in August 1997 to his Congressman, the 
veteran indicated that he had submitted a disability claim to 
the Social Security Administration (SSA) but that they had 
turned him down initially and on reconsideration.  He stated 
that he had still not been able to gain employment either in 
the private or public sector.  He stated that he had 
headaches daily and did not feel that he could work.  He 
stated that he had not worked in over one and one-half years.  

Enclosed with the veteran's August 1997 letter were two 
letters (dated in April 1997 and August 1997) from the SSA 
denying him disability benefits on the basis that his 
headaches were not severe enough to keep him from working.  

The veteran also enclosed a neurological report prepared by 
the Andrews Air Force Base Medical Center, dated in May 1997.  
The report indicated that the veteran had in the past been 
tried on numerous medications for chronic daily headaches, 
which were unsuccessful (but he had mild benefit from 
Fiorinal), that he was given a trial of another medication as 
prophylaxis, that he was unable to be employed while on TDRL 
status and had not shown any improvement of his condition 
since his original medical evaluation board (in service), and 
that his headaches significantly interfered with his ability 
to function in a context of a normal work week.  

There was also an August 1997 letter from the Department of 
the Air Force, notifying the veteran that he was removed from 
the TDRL and permanently retired with a compensable 
disability rating of 50 percent.  

On a September 1997 VA examination, the veteran reported that 
in 1992 he began to develop symptoms of diarrhea and 
abdominal cramping which lasted approximately two to three 
months.  The examiner noted that in June 1992 the veteran 
underwent a barium enema that revealed sigmoid diverticula 
but was otherwise unremarkable, and that his symptoms 
spontaneously resolved after some time and had not recurred.  

At present, the veteran denied any abdominal pain, heartburn 
or reflux symptoms, gas, bloating, anorexia, weight loss, or 
weight gain, constipation, diarrhea, melena, hematochezia, 
dysphagia, or odynophagia.  It was noted that his weight was 
approximately 149 pounds and had been so for many years.  The 
veteran reported that he could no longer be as physically 
active as previously secondary to his headaches, which he 
indicated could be quite disabling.  He described his 
headaches as constant, with "migraine" headaches occurring 
10-15 times per month, which required him to remain in bed 
until the symptoms passed.  

The veteran indicated that his current anti-migraine 
medication, Depakote, had been ineffective (but the examiner 
noted that the veteran had not been taking it as directed).  
It was noted that the veteran had tried working at several 
part-time jobs since his military retirement, the last being 
approximately three months ago for five days, but had been 
unable to persist at his duties secondary to his headache 
symptoms.  

The impression was that of chronic headaches, likely migraine 
type, refractory to multiple medications, which cause 
sufficient impairment to interfere with daily functioning and 
the ability to hold down a regular work schedule (the 
examiner gave him a prescription for Depakote until he saw a 
neurologist again); and sigmoid diverticulosis, currently 
asymptomatic and stable.  

A January 1998 VA outpatient record indicates that the 
veteran was seen in the neurology clinic with a diagnosis of 
migraine, unspecified without mention of intractable 
migraine.  

In an April 1998 statement, the veteran indicated that he had 
headaches continuously every hour of the day and that on 
occasion the discomfort was worse than other occasions.  He 
stated that he suffered migraine headaches 10-13 times 
monthly (he submitted a calendar log dated from January 1995 
to March 1998 of the frequency and severity of his headaches) 
and indicated that in February 1998 he was prescribed Imitrex 
injectors, which helped reduce but not eliminate the pain 
level.  

The veteran claimed that there was marked interference with 
employment due to the headaches.  He stated that three to six 
times a month he missed work, came in late, or left early due 
to headaches.  Regarding diverticulosis, he stated that he 
was found to have diverticula during service and that it did 
not go away.  He desired to have his condition further 
evaluated because it had not gone away forever even though he 
did not have a "chronic/acute symptom" at that time.  

The VA outpatient records in July 1998, December 1998, 
February 1999, and May 1999 indicate that the veteran was 
seen in the neurology clinic with diagnoses of tension 
headaches and migraine, unspecified without mention of 
intractable migraine.  

In a July 1999 response to the RO's repeated requests for 
Social Security Administration, the SSA indicated that the 
veteran at that time was not entitled to SSA benefits and 
that it did not presently have any medical records on file.  

On a July 1999 VA neurological examination, the veteran 
indicated that he was presently employed as a training 
coordinator at Home Depot.  He reported that he had 
experienced constant headaches since August 1995, described 
as a dull, constant throbbing.  He reported that medication 
did not decrease his pain.  He also reported experiencing at 
least six migraine headaches a month, lasting from one to 
three days.  He indicated that Sumatriptan provided 
inconsistent pain relief.  He stated that he had been absent 
from his place of employment approximately 10-12 days in 1999 
due to headache pain, and that his last severe headache 
occurred six days previously (which lasted for about 36 hours 
with medication use).  It was noted that a June 1999 CT scan 
of the head was unremarkable.  The assessment was that of 
chronic headaches.  

An August 1999 VA outpatient record indicates that the 
veteran was seen in the neurology clinic with a diagnosis of 
migraine, unspecified without mention of intractable 
migraine.  

In an October 1999 decision, the RO assigned an increased 
rating of 50 percent for the service-connected 
migraine/tension headaches, effective in January 1996.  The 
RO also granted service connection and a noncompensable 
rating for diverticulosis, effective from January 1996.  The 
RO also denied the veteran's TDIU claim.  

In June 2000, the Board remanded the case to the RO for 
additional development.  

On an August 2000 VA neurological examination, it was noted 
that the veteran sought neurological examinations every six 
months and follow-ups.  He reported three to four migraine-
type headaches a month, during which time he was able to get 
out of bed but unable to go to work.  There were no 
medications that he was presently taking.  He indicated that 
Imitrex and cyproheptadine were not helpful.  

The veteran indicated that he rested on the couch when he had 
his headaches, which was what his daily activity was for the 
day.  He indicated that he was currently being seen in the 
neurology clinic every six months, which he stated did not do 
much for him.  The examiner stated that the veteran had lost 
a total of four to six days a month of work out of 20-22 
days.  The assessments were those of tension headache 
continuously and migraine headaches three to four times a 
month.  

On an August 2000 VA gastrointestinal examination, the 
veteran reported a reoccurrence of stomach cramps for the 
last couple of months.  He reported that he had two episodes 
of incontinence while driving in the past month, relating 
that he got a cramp and had some leakage of loose stool less 
than a minute later.  He stated that 90 percent of his stools 
were very loose and that he had a stool once a day.  

The veteran stated that he watched his diet and that caffeine 
brought on this irritable bowel symptom.  He reported that he 
had no weight loss and had actually gained 30 pounds in the 
past year.  He indicated that he had no nausea or vomiting 
and that he did have daily diarrhea.  It was noted that there 
was no fistula, constipation, or evidence of malnutrition or 
anemia.  There was abdominal pain after eating.  

The veteran indicated that he had no current treatment, 
stating that nothing really helped.  On testing, a barium 
enema showed diverticulosis.  His stools were tested for 
cultures, ova parasite, and blood, and all were negative.  
The assessment was that of diverticulosis.  

In a September 2000 decision, the RO assigned an increased 
rating of 10 percent for the service-connected 
diverticulosis, effective in September 1996.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
May 1997 Rating Decision, Statement of the Case (in August 
1997), Supplemental Statements of the Case (in November 1999, 
March 2001, and April 2002), and in a letter sent to the 
veteran in November 2001, the RO has notified him of the 
evidence needed to substantiate his claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA).  The RO has also sought and obtained VA examinations 
(in December 1996, September 1997, July 1999, and August 
2000) regarding the issues at hand.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing, 
which he canceled in May 2000.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  


A.  Migraine/Tension Headaches

The veteran's service-connected headaches are currently rated 
as 50 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  

Under that Diagnostic Code, a 50 percent rating is warranted 
for migraine with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

However, it is noted that, since the date that service 
connection was established in January 1996, the veteran's 
migraine/tension headaches have been evaluated under Code 
8100 at the maximum rating allowable under VA's Schedule for 
Rating Disabilities, and there is no other diagnostic code 
under which his disability would be more appropriately rated.  

Thus, the Board concludes that his migraine/tension headaches 
are properly rated as 50 percent disabling under Code 8100.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in January 1996.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, as discussed hereinabove, since 
the effective date of service connection the objective 
evidence shows the condition has remained 50 percent 
disabling.  

In sum, there is no basis for a higher schedular rating for 
the veteran's service-connected migraine/tension headaches 
under any code of the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  

Moreover, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) is not warranted.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance (although 
proposed amendments to 38 C.F.R. § 3.321 were published on 
October 1, 2001 that would permit the Board to assign such 
ratings in the first instance; see 66 Fed. Reg. 49,886 
(2001)).  Nevertheless, under the circumstances of the 
present case there is no basis for the Board to refer the 
case to designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

The veteran's migraine/tension headaches do not present such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The veteran reported that he was unable to secure and 
maintain a job due to his headache condition; however, the 
evidence shows that he was employable despite his headaches.  

A May 1997 neurological report prepared by the Andrews Air 
Force Base Medical Center indicated that he was unable to be 
employed while on TDRL status, had not shown any improvement 
of his condition since his original medical evaluation board 
in service, and had headaches that significantly interfered 
with his ability to function in a context of a normal work 
week.  

Nevertheless, the July 1999 and August 2000 VA examination 
reports indicate that the veteran was gainfully employed, 
albeit with numerous absences from his place of employment 
during the year.  Moreover, the veteran has been denied 
disability benefits by the Social Security Administration in 
1997 on the basis of its determination that his headaches 
were not severe enough to keep him from working.  

Further, since the effective date of service connection, 
medical records do not show that the veteran has ever been 
hospitalized for his headache condition.  Instead, the 
records show that he is followed up at the VA neurology 
clinic every three to six months.  

It is also recognized in this regard that the schedular 
criteria for his current 50 percent rating under Code 8100 
include "severe economic inadaptability."  

Therefore, the degree to which the veteran's service-
connected disabilities impair him industrially has been 
adequately contemplated in the percentage schedular 
evaluation assigned for that disability (see 38 C.F.R. §§ 
3.321(a), 4.1), and referral of the case for consideration of 
an extraschedular evaluation is not warranted.

In conclusion, the preponderance of the evidence is against 
the claim for a higher rating for the veteran's 
migraine/tension headaches.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


B.  Diverticulosis

The veteran's service-connected diverticulosis is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7327, for diverticulosis.  

Under that Diagnostic Code, diverticulosis is rated as for 
irritable colon syndrome, peritoneal adhesions, or colitis, 
ulcerative, depending upon the predominant disability 
picture.  

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) that is mild, with disturbances of bowel function with 
occasional episodes of abdominal distress, warrants a no 
percent rating.  Moderate irritable colon syndrome, with 
frequent episodes of bowel disturbance with abdominal 
distress, warrants a 10 percent rating.  Severe irritable 
colon syndrome, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
warrants a 30 percent rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  

Adhesions of peritoneum of mild degree warrants a no percent 
rating.  Moderate adhesions of peritoneum, with pulling pain 
on attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension, 
warrants a 10 percent rating.  Moderately severe adhesions of 
peritoneum, with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain, warrants a 30 percent rating.  A note that 
follows the rating criteria provides that ratings for 
adhesions will be considered when there is history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following:  disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain.  38 C.F.R. § 4.114, Diagnostic Code 7301.  

Ulcerative colitis of moderate degree, with infrequent 
exacerbations, warrants a 10 percent rating.  Moderately 
severe ulcerative colitis, with frequent exacerbations, 
warrants a 30 percent rating.  Severe ulcerative colitis, 
with numerous attacks a year and malnutrition, the health 
only fair during remissions, warrants a 60 percent rating.  
Pronounced ulcerative colitis, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess, warrants a 100 percent rating.  
38 C.F.R. § 4.114, Diagnostic Code 7323.  

The veteran's diverticulosis is rated no percent from January 
1996 (i.e., the date following his separation from service), 
and 10 percent from September 1996 (the date of receipt of 
his claim for service connection).  

After a careful review of the evidence, the Board finds that 
the veteran's service-connected diverticulosis is shown to 
have been 10 percent disabling for the period of January 1996 
to September 1996, and no more than 10 percent disabling for 
the period since September 1996.  

The predominant disability picture for his service-connected 
condition is most closely associated with the criteria under 
Diagnostic Code 7319; thus, he is rated as for irritable 
colon syndrome.  That is, there is no evidence of peritoneal 
adhesions (or a history of operative or other traumatic or 
infectious intraabdominal process), and there is no evidence 
of an ulcerative colitis.  Thus, evaluating the veteran under 
Codes 7301 and 7323 is not warranted.  
 
The service medical records show treatment for intermittent 
gastrointestinal problems such as diarrhea and abdominal 
cramping.  Following service, the veteran maintains that 
gastrointestinal problems of loose bowels, cramping, pain, 
and occasional severe diarrhea continued.  

On a December 1996 VA examination, he reported having 
occasional cramps and diarrhea for which he did not take any 
medications.  Although his examination at that time showed no 
objective findings, he was diagnosed with diverticulosis.  On 
the September 1997 VA examination, he was again diagnosed 
with diverticulosis and found to be asymptomatic.  

In April 1998, the veteran claimed in a statement that his 
gastrointestinal condition had not resolved despite 
examinations which showed no symptoms.  The veteran underwent 
further testing on the August 2000 VA examination, which 
showed diverticulosis.  At that time, he reported loose 
stools most of the time, with two episodes during the past 
month of incontinence following a cramp.  He also reported 
abdominal pain after eating and indicated that he was under 
no treatment for his condition.  

Indeed, there are no records in the file showing that the 
veteran ever saw a physician for treatment of his condition.  

The foregoing evidence supports a finding that the veteran's 
service-connected condition presents a disability picture 
that more nearly approximates the criteria for a 10 percent 
rating under Diagnostic Code 7319, since the date that 
service connection was established.  38 U.S.C.A. § 4.7.  It 
appears that, since service, his condition has been more than 
mild but less than severe, with intermittent episodes of 
bowel disturbance with abdominal distress.  

However, there is no medical evidence to suggest that the 
degree of the veteran's diverticulosis has ever been severe.  
Although he related on the most recent examination that he 
had diarrhea daily and abdominal pain after eating, such a 
description does not show that his abdominal distress is more 
or less constant, which is required for a higher rating under 
Diagnostic Code 7319.  Moreover, he has not sought any 
outpatient treatment for his gastrointestinal condition, 
which if it was severe would seem to warrant medical 
intervention.  

After considering all the evidence, the Board finds that it 
supports the assignment of a 10 percent schedular rating, and 
no more, under Diagnostic Code 7319 for the veteran's 
service-connected diverticulosis, from the effective date of 
service connection to the present time.  38 U.S.C.A. § 
5107(b).  

In this regard, consideration has been given to "staged 
ratings" for the diverticulosis over the period of time since 
service connection became effective in January 1996.  
Fenderson v. West, 12 Vet. App. 119 (1999).  



ORDER

An increased rating for the service-connected 
migraine/tension headaches is denied.  

A 10 percent rating, for the period of January 1996 to 
September 1996, for the service-connected diverticulosis is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

A rating in excess of 10 percent, for the period since 
September 1996, for the service-connected diverticulosis is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

